Citation Nr: 1048244	
Decision Date: 12/28/10    Archive Date: 01/03/11

DOCKET NO.  08-00 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a disability rating in excess of 20 percent 
for post-operative hemilaminectomy L4-5.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1961 to December 
1981.  

This appeal comes to the Board of Veterans' Appeals (Board) from 
a February 2006-issued rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, 
which, inter alia, denied service connection and increased rating 
for the issues currently on appeal.  

In a September 2010 rating decision, the RO granted service 
connection for radiculopathy of the right lower extremity at a 
noncompensable disability rating, effective April 16, 2006, and 
at a 20 percent evaluation, effective May 14, 2010.  The Veteran 
has not appealed either the initial ratings or effective dates 
assigned for this condition.  See Grantham v. Brown, 114 F.3d 
1156 (Fed. Cir. 1997) (the veteran must separately appeal these 
downstream issues).  Therefore, this issue is not before the 
Board.

This matter was previously before the Board in March 2010, at 
which time it remanded for further evidentiary development.  The 
case has returned to the Board and is again ready for appellate 
action.
  

FINDINGS OF FACT

1.  There is medical evidence of a current diagnosis of bilateral 
hearing loss.

2.  There is no evidence of hearing loss during service or within 
one year after        service, or for several years thereafter.  

3.  There is probative medical evidence against a link between 
the veteran's current bilateral hearing loss and his period of 
active military service. 

4.  Competent medical evidence show the Veteran had thoracolumbar 
flexion of 45 degrees, with pain on motion, a slight additional 
limitation of motion upon repetitive motion, tenderness, and 
guarding, but not forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  Although there is functional loss upon 
motion of the thoracolumbar segments of his spine, the level of 
functional loss does not equate to favorable ankylosis of the 
entire thoracolumbar spine.  There also is no competent medical 
evidence of any incapacitating episodes.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309, 3.385 (2010).   

2.  The criteria for a disability rating in excess of 20 percent 
for post-operative hemilaminectomy L4-5 have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5243 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in February 2005, April 2005, and March 2010.  
These letters effectively satisfied the notification requirements 
of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by (1) informing the Veteran about the information and 
evidence not of record that was necessary to substantiate his 
claim, (2) informing the Veteran about the information and 
evidence the VA would seek to provide, and (3) informing the 
Veteran about the information and evidence he was expected to 
provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Thus, the Board finds that the RO has provided all 
notice required by the VCAA as to the three elements of notice.  
38 U.S.C.A. § 5103(a).  See Pelegrini II, Quartuccio, supra.

Further, the March 2010 VCAA notice letter from the RO advised 
the Veteran that a disability rating and an effective date will 
be assigned if service connection is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman 
v. Nicholson, 483 F.3d 1311 (2007).  Thus, he has received all 
required notice in this case, such that there is no error in 
content. 

However, the Board acknowledges the RO did not provide notice 
pursuant to Dingess, supra, until after the rating decision on 
appeal; thus, there is a timing error as to the Dingess notice.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).  In Pelegrini II, the 
U.S. Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, the additional Dingess notice was provided after issuance 
of the initial AOJ decision issued in February 2006.  However, 
both the United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) and the Court have since further 
clarified that the VA can provide additional necessary notice 
subsequent to the initial AOJ adjudication, with a subsequent 
readjudication of the claim, so that the essential fairness of 
the adjudication, as a whole, is unaffected because the appellant 
is still provided a meaningful opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
(holding that a statement of the case (SOC) or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that complies 
with all applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  As a 
matter of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In this case, after providing VCAA notice in February 2005, April 
2005, and March 2010, followed by subsequent Dingess notice in 
March 2010, the RO readjudicated the claims in an SSOC dated in 
September 2010.  Thus, the timing defect in the notice has been 
rectified.  In any case, the Veteran has never alleged how any 
timing error prevented him from meaningfully participating in the 
adjudication of his claims.  As such, the Veteran has not 
established prejudicial error in the timing of VCAA notice.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Finally, with regard to the additional notice requirements for 
increased rating claims, as is the case here with the Veteran's 
claim for an increased rating for his post-operative 
hemilaminectomy L4-5, no VCAA letter was sent that was compliant 
with the Court's decision in Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  Specifically, the Veteran was not advised of the 
evidentiary and legal criteria necessary to substantiate a higher 
rating for his service-connected back disability.  In any event, 
the Federal Circuit Court recently vacated the Court's previous 
decision in Vasquez-Flores, concluding that generic notice in 
response to a claim for an increased rating is all that is 
required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 
(2009).  Regardless, overall, the Board is satisfied that the RO 
provided both generic and specific VCAA notice as to the 
increased rating claim when considering all of the VCAA letters 
provided.  

With respect to the duty to assist, the RO has secured the 
Veteran's service personnel records (SPRs), service treatment 
records (STRs), all relevant VA treatment records, and private 
treatment records as identified and authorized by the Veteran.  
Further, the Veteran has submitted statements in support of his 
claim.  Additionally, the VA has provided the Veteran with VA 
examinations in connection with his claim.  Thus, there is no 
indication that any additional evidence remains outstanding.  The 
duty to assist has been met.  38 U.S.C.A. § 5103A.  

Finally, a remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand orders.  
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this regard, 
the Board is satisfied as to compliance with the instructions 
from its March 2010 remand.  Specifically, the RO was instructed 
to provide the Veteran with VCAA notice pursuant to Dingess, 
supra; a VA examination of his hearing to determine the nature 
and etiology of his bilateral hearing loss; and a VA examination 
of his back to determine the nature, extent, and severity of his 
service-connected back disability.  The Board finds that the RO 
has complied with these instructions by providing VCAA notice 
pursuant to Dingess, supra, in March 2010; and by scheduling for 
the Veteran VA examinations in May 2010.  The Board also finds 
that the May 2010 VA examination reports substantially comply 
with the Board's March 2010 remand directives as they responded 
to the questions posed in the March 2010 remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  
 
Analysis - Service connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may be 
demonstrated either by showing direct service incurrence or 
aggravation, or by using applicable presumptions, if available.  
Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. 
App. 110, 111 (2002).  See also Hickson v. West, 12 Vet. 
App. 247, 252 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A disorder also may be service connected if the evidence of 
record reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  A demonstration of continuity of symptomatology is an 
alternative method of demonstrating the second and/or third 
Caluza elements discussed above.  Savage, 10 Vet. App. at 495-
496.  Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).  

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year of 
the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 C.F.R. 
§ 3.309(a) (listing applicable chronic diseases, including other 
organic diseases of the nervous system, such as sensorineural 
hearing loss).  This presumption, however, is rebuttable by 
probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
(indicating service connection presupposes a current diagnosis of 
the condition claimed).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. 
Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to the effect 
that the claim is plausible; lay assertions of medical status 
generally do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness and 
"may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  See 
also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court has 
emphasized that, when a condition may be diagnosed by its unique 
and readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility determination 
as to whether that evidence supports a finding of service 
incurrence and continuity of symptomatology sufficient to 
establish service connection.  Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007). 

The threshold for normal hearing is from zero to 20 decibels, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Impaired hearing 
will be considered a disability when the auditory threshold in 
any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) 
is 40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The Veteran contends that his current bilateral hearing loss is a 
result of exposure to acoustic trauma during service.  He 
indicates that, while in service, he slept for 11.5 months in a 
bunk that was about three feet from a 155 Howitzer, and that he 
was exposed to noise from the gun.  See, e.g., notice of 
disagreement (NOD) dated in February 2006.   

As previously mentioned, the first requirement for any service 
connection claim is the existence of a current disability.  
Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225.  In this 
regard, a May 2010 audiogram assessed the Veteran with bilateral 
hearing loss.  The audiogram results for both ears showed pure 
tone thresholds, in decibels, as follows:

HERTZ

500
1000
2000
3000
4000
RIGHT
40
45
45
65
80
LEFT
45
35
45
50
 75


However, a review of STRs reveals no medical evidence of 
treatment or diagnosis of hearing loss in either ear during his 
years of active service.  An audiogram in April 1973 showed 
normal hearing, with hearing at the upper limits of normal at 
6000 Hz in the left ear.  However, the Veteran's separation 
examination in August 1981 showed better hearing in the left ear 
at 6000 Hz.  While the separation examination showed hearing at 
the upper limits of normal at 4000 Hz in the right ear, which was 
a threshold shift from the April 1973 audiogram, the August 1981 
audiogram nevertheless showed normal hearing in both ears.  
Additionally, while the Veteran indicated on the August 1981 
separation Report of Medical History a history of hearing loss, 
there was no evidence of such hearing loss in his STRs.  
Moreover, the Veteran's military occupational specialty (MOS) as 
a cook provides no indication that he would be exposed to 
significant noise levels during service.  While the Veteran 
alleges that he slept in a bunk three feet from a 155 Howitzer 
during service, there is no support for such assertion and no 
evidence of any significant noise exposure during service.  
Without supporting evidence, the Board finds these lay statements 
to be incredible.  Thus, the Board must find that the STRs, as a 
whole, provide negative evidence against this claim, as they show 
neither complaints nor evidence of hearing loss.

Post-service, an October 1986 Reserve audiogram showed a mild to 
moderately severe hearing loss bilaterally for the 1000 Hz to 
4000 Hz range.  At the time, the Veteran also complained of ear 
pain, discharge in his ears, and a decrease in his hearing.  He 
was diagnosed with chronic otitis externa.  In November 1986, an 
annual examination also showed a bilateral high-frequency hearing 
defect and bilateral otitis media.  See post-service treatment 
records from Fort Stewart, Georgia.    

The Board notes that the initial diagnosis of high-frequency 
hearing loss in October 1986 dates to approximately five years 
after the Veteran's discharge from service.  In this regard, the 
Federal Circuit Court has determined that such a lapse of time is 
a factor for consideration in deciding a service connection 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  
It follows, therefore, that the Board finds no evidence of 
hearing loss or other chronic disease within one year after the 
Veteran's separation from service.  Therefore, the presumption of 
in-service incurrence for sensorineural hearing loss is not for 
application.  38 U.S.C.A. §§ 1101, 1112(a)(1); 38 C.F.R. §§  
3.307(a)(3), 3.309.  

There also is no evidence of non-chronic hearing loss in service 
with continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage, 10 Vet. App. 494-97.  As already 
mentioned, the Veteran's separation examination in August 1981 
showed normal hearing.  Thereafter, the evidence of record shows 
no complaints of hearing loss and no diagnosis of hearing loss 
until October 1986, approximately five years since discharge from 
service.  

As to a nexus between the Veteran's current hearing loss and his 
active military service, the findings of the May 2010 VA 
audiology examiner provide strong evidence against the claim.  
Initially, the May 2010 VA examiner noted the Veteran's reported 
history of acoustic trauma during service.  He indicated that the 
earliest audiogram is dated in April 1973, which showed normal 
hearing bilaterally, with hearing at the upper limits of normal 
at 6000 Hz in the left ear.  He also noted the August 1981 
separation examination showing normal hearing bilaterally, with 
hearing at the upper limits of normal at 4000 Hz in the right 
ear; and an October 1986 audiogram showing a mild to moderately 
severe hearing loss bilaterally for the 1000 Hz to 4000 Hz range, 
with no bone conduction tested.  The VA examiner further 
indicated that the Veteran had complained of pain and drainage at 
the time of the October 1986 audiogram, and was diagnosed with 
otitis externa.  In 2004, the Veteran was tested for hearing 
loss, the results of which were inconsistent, but final results 
showed a mild sensorineural hearing loss for the 1000 Hz to 4000 
Hz range in the right ear, and a loss at 3000 Hz and 4000 Hz in 
the left ear.  

The VA examiner opined that he could not resolve the issue of 
whether the Veteran's bilateral hearing loss was incurred in 
service without resorting to mere speculation.  He explained that 
the Veteran had normal hearing upon separation in August 1981, 
with the August 1981 audiogram showing hearing at the upper 
limits of normal at 4000 Hz in the right ear, which represented a 
threshold shift from the April 1973 audiogram.  However, because 
there were only two audiograms available throughout the Veteran's 
20-year period of service, the VA examiner was unable to 
determine whether or not the separation audiogram represented a 
true high-frequency threshold shift in the right ear.  He further 
indicated that, even though the October 1986 audiologist 
indicated that the Veteran's high-frequency hearing loss may be 
due to in-service noise exposure, bone conduction was not tested 
during the October 1986 examination; thus, the type of hearing 
loss at the time is unknown.  The VA examiner noted that it would 
be speculative to state whether the hearing loss shown on that 
day was conductive or sensorineural, which would be associated 
with noise exposure.  Also noted was the fact that the Veteran 
complained of ear drainage at the time, which the VA examiner 
indicated may cause a conductive high-frequency hearing loss that 
would be unrelated to noise exposure.  See VA examination report 
dated in May 2010.  The Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, if the 
examiner explains the basis for such an opinion or the basis must 
otherwise be apparent in the Board's review of the evidence.  Cf. 
Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical 
opinion "must support its conclusion with an analysis that the 
Board can consider and weigh against contrary opinions").

The Board observes that, while the October 1986 audiologist 
indicated that the Veteran's bilateral high-frequency hearing 
loss may be due to in-service noise exposure, it does not give 
much probative weight to this examiner's conclusion.  In that 
regard, there is no evidence that the October 1986 examiner 
conducted a review of the Veteran's service and post-service 
records in his determination of whether the Veteran was actually 
exposed to acoustic trauma during service.  In this regard, 
medical history provided by a Veteran and recorded or transcribed 
by an examiner without additional enhancement or analysis is not 
competent medical evidence.  LeShore v. Brown, 8 Vet. App. 406, 
409 (1995).  The Board also has previously found the Veteran's 
statements with regard to in-service exposure to acoustic trauma 
to be incredible; thus, the October 1986 examiner's opinion, 
which relied on the Veteran's reports of in-service acoustic 
trauma, also is questionable.  Furthermore, the October1986 
examiner failed to discuss and reconcile the lack of complaints 
of hearing loss during service and findings of normal hearing at 
separation in 1981 with his finding of high-frequency bilateral 
hearing loss in 1986.  He also failed to address how the 
Veteran's recurrent otitis externa may have affected the 
Veteran's hearing.

The Board emphasizes that, although the Veteran is competent to 
state that he has experienced diminished hearing over time, he is 
not competent to render an opinion as to the medical etiology of 
his current bilateral hearing loss, absent evidence showing that 
he has medical training or expertise.  See 38 C.F.R. 
§ 3.159(a)(2); Jandreau, 492 F.3d at 1377; Grottveit, 5 Vet. App. 
at 93; Espiritu, 2 Vet. App. at 494.  Although the Veteran is 
entitled to the benefit of the doubt where the evidence is in 
approximate balance, the benefit of the doubt doctrine is 
inapplicable where, as here, the preponderance of the evidence is 
against the claim.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis - Increased Rating

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic codes.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The basis of disability evaluations is the ability of the body as 
a whole, of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life including 
employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria for 
that rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the Veteran's favor.  
38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but findings 
sufficiently characteristic to identify the disease and the 
resulting disability, and above all, coordination of rating with 
impairment of function will be expected in all cases.  38 C.F.R. 
§ 4.21.  Therefore, the Board has considered the potential 
application of various other provisions of the regulations 
governing VA benefits, whether or not they were raised by the 
Veteran, as well as the entire history of his disability in 
reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the present 
level of disability is the primary concern.  Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  However, the Court has held that VA's 
determination of the "present level" of a disability may result 
in a conclusion that the disability has undergone varying and 
distinct levels of severity throughout the entire time period the 
increased rating claim has been pending.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  That is, the Board must consider 
whether there have been times when the Veteran's disability has 
been more severe than at others.  If so, the Board may "stage" 
the rating.  The relevant temporal focus for adjudicating the 
level of disability of an increased-rating claim is from one year 
before the claim was filed (here, January 2004) until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional functional 
loss the Veteran may have sustained by virtue of other factors as 
described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  Such factors include more or less movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that 
disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  A 
finding of functional loss due to pain must be supported by 
adequate pathology and evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 
85 (1997).  

Here, the Veteran seeks a disability rating in excess of 20 
percent for a low back disorder.  38 C.F.R. § 4.71a.  This rating 
is effective from January 1, 1982.  The Board notes that the 
criteria for spine disorders were amended in September 2002 and 
September 2003.  See 67 Fed. Reg. 54,345-54,349 (August 22, 
2002); 68 Fed. Reg. 51,454 (August 27, 2003).  In this case, the 
Veteran's claim for an increased rating was received in January 
2005, subsequent to the final amendments.  Thus, only the most 
current version of the rating criteria (i.e., the September 2003 
amendments) is applicable. 

The RO has rated the Veteran's spine disorder under Diagnostic 
Code 5243 (intervertebral disc syndrome (IVDS)), 38 C.F.R. § 
4.71a.  Under the current version of the Rating Schedule, IVDS 
can be evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating IVDS 
Based on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 38 
C.F.R. 
§ 4.25.  

According to the Formula for Rating IVDS Based on Incapacitating 
Episodes:

A 10% rating requires evidence of incapacitating 
episodes having a total duration of at least 1 week 
but less than 2 weeks during the past 12 months.  

A 20% rating requires evidence of incapacitating 
episodes having a total duration of at least 2 weeks 
but less than 4 weeks during the past 12 months.  

A 40% rating requires evidence of incapacitating 
episodes having a total duration of at least 4 weeks 
but less than 6 weeks during the past 12 months.  

A 60% rating requires evidence of incapacitating 
episodes having a total duration of at least 6 weeks 
during the past 12 months.  

Note 1:  For purposes of evaluations under Diagnostic 
Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  

Note 2:  If intervertebral disc syndrome is present in 
more than one spinal segment, provided that the 
effects in each spinal segment are clearly distinct, 
each segment will be evaluated on the basis of 
incapacitating episodes or under the General Rating 
Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for 
that segment.  

38 C.F.R. § 4.71a, Diagnostic Code 5243 (in effect after 
September 26, 2003).  

Under the current version of the Rating Schedule, IVDS also may 
be rated under the General Rating Formula for Diseases and 
Injuries of the Spine:

With or without symptoms such as pain (whether or not 
it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease:  

A 10% evaluation will be assigned for forward flexion 
of the thoracolumbar spine greater than 60 degrees but 
not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, 
muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 50 percent of 
more of height.  

A 20% rating is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the 
cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; 
or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  

A 30% evaluation is assigned for forward flexion of 
the cervical spine to 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  

           A 40% rating requires evidence of unfavorable 
ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or 
less; or, favorable ankylosis of the entire 
thoracolumbar spine.  

A 50% evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar 
spine.  

A 100% rating requires evidence of unfavorable 
ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective 
neurologic abnormalities, including, but not limited 
to, bowel or bladder impairment, separately, under an 
appropriate diagnostic code.  

Note (2):  (See also Plate V)  For VA compensation 
purposes, normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion is zero to 
30 degrees, and left and right lateral rotation is 
zero to 30 degrees.  The combined range of motion 
refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left 
and right rotation.  The normal combined range of 
motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges 
of motion for each component of spinal motion provided 
in this note are the maximum that can be used for 
calculation of the combined range of motion.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical 
spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  
Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect after 
September 26, 2003).  

A review of treatment records shows no evidence of complaints of 
the back from January 2004 to May 2004.  In June 2004, a VA 
treatment record shows that the Veteran had mild low back pain.  
His degenerative joint disease was considered stable.  See VA 
treatment record dated in June 2004.  An October 2004 X-ray of 
the lumbar spine revealed degenerative changes.  See VA X-ray 
report dated in October 2004.  Subsequently, there is no evidence 
of complaints of back symptomatology until September 2005, when 
the Veteran indicated he still had low back pain.  See VA 
treatment records dated in September 2005.  

An April 2006 VA examination shows complaints of worsening back 
pain, with flare-ups that were brought on by sitting too long, 
lifting anything, bending, or just making the wrong movement.  
The Veteran treated his back by going to bed, taking pain 
medication, and using moist heat.  He did not use a brace or 
cane.  He was able to walk 1/4 of a mile.  He reported three 
incapacitating episodes in the previous year.  He reported 
burning and cramping going from the back to the back of his legs.  
He stated that his back disability kept him from doing a lot of 
physical activities that he would like to do.  There was no 
history of falls, or bowel or bladder incontinence.  Upon 
examination, the Veteran had pain in the lower lumbar area going 
into the posterolateral left buttock and thigh.  He had a normal 
gait.  His posture was upright, somewhat forward flexed, and he 
sat in a tripod position at times.  There was tenderness in the 
mid- to lower lumbar area down into the left buttock and 
posterolateral thigh.  He had a range of motion in the lumbar 
spine of 40 degrees in forward flexion, with pain at 40 degrees; 
less than 10 degrees in extension, with pain; and 20 degrees in 
lateral bending to the left and to the right, with pain at 20 
degrees.  Repetition was performed, with the same degrees in 
flexion, extension, and lateral bending, but with increasing pain 
noted with each repetition.  However, there was no sign of 
fatigability, lack of endurance, or incoordination.  There was no 
significant curvature deformity or muscular wasting in the lower 
extremities.      

A subsequent April 2006 VA treatment record shows complaints of 
low back pain.  It was noted that the range of motion of the 
Veteran's spine was limited.

No records follow showing complaints of back symptomatology.

A recent May 2010 VA examination of the Veteran's spine shows 
complaints of worsening pain.  The Veteran had facet injections 
approximately six to nine months prior to the examination.  He 
reported a history of fatigue; decreased motion; stiffness; 
weakness; spasms; and constant, moderate pain.  He also reported 
severe flare-ups every five to six months that lasted for one to 
two weeks each time.  He also indicated having two incapacitating 
episodes in the previous year that was treated by a physician.  
However, there is no record of such incapacitating episodes or 
treatment by a physician.  He was able to walk more than 1/4 of a 
mile, but less than one mile.  He could sit for 30-60 minutes, 
but must stand for five minutes to relieve his discomfort.

Examination showed a stooped posture with a slow, antalgic gait.  
There was no abnormal spinal curvature or thoracolumbar spine 
ankylosis.  There was objective evidence of guarding, pain with 
motion, and tenderness, but no spasm, atrophy, or weakness.  The 
Veteran's thoracolumbar spine had a range of motion of 45 degrees 
in flexion, 15 degrees in extension, 15 degrees in left and right 
lateral flexion, and 20 degrees in left and right lateral 
rotation.  There was objective evidence of pain on active motion.  
Pain began at 30 degrees of flexion and ended at 45 degrees; 
began at 10 degrees of extension and bilateral lateral flexion 
and ended at 15 degrees; and began at 15 degrees of bilateral 
lateral rotation and ended at 20 degrees.  There also was 
objective evidence of pain following repetitive motion, with 
additional limitations after three repetitions of range of motion 
due to pain.  The Veteran's thoracolumbar spine had a range of 
motion after repetitive motion of 35 degrees in flexion, 15 
degrees in extension, 15 degrees in left and right lateral 
flexion, and 20 degrees in left and right lateral rotation.  
Lasegue's sign was positive.  The Veteran's back disability had 
no effect on feeding and toileting; a moderate effect on 
shopping, recreation, and bathing; and a severe effect on chores, 
exercise, and traveling.   

With regard to orthopedic manifestations of the Veteran's low 
back disorder, the Board finds no basis to award a disability 
rating in excess of 20 percent.  38 C.F.R. § 4.7.  Particularly, 
the VA examinations in April 2006 and May 2010 found no evidence 
of forward flexion of the cervical spine 15 degrees or less or 
favorable ankylosis of the entire cervical spine, warranting a 
30-percent rating; forward flexion of the thoracolumbar spine 30 
degrees or less or favorable ankylosis of the entire 
thoracolumbar spine, warranting a higher 50-percent evaluation; 
or unfavorable ankylosis of the entire spine, warranting a 100-
percent rating.  See VA examination reports dated in April 2006 
and May 2010.  In particular, the April 2006 VA examination found 
the Veteran's forward flexion of the thoracolumbar spine to be 40 
degrees in flexion, and the most recent VA examination in May 
2010 found the Veteran's forward flexion of the thoracolumbar 
spine to be 45 degrees, with a decrease to 35 degrees after 
repetition.  These results in range of motion testing are 
indicative of a 20-percent rating for orthopedic manifestations 
under the General Rating Formula for Diseases and Injuries of the 
Spine.     

With regard to functional loss, the April 2006 VA examination 
shows that the Veteran had tenderness in the lumbar area.  
However, there was no additional limitation of motion after 
repetitive use.  There also was no evidence of fatigability, lack 
of endurance, incoordination, or deformity.  The May 2010 VA 
examination shows that, while Lasegue's sign was positive, and 
there was pain on motion with additional limitations after 
repetitive use, the additional limitation was in flexion only and 
it was slight.  Further, the Veteran's back disability had a 
severe effect on chores, exercise, and traveling only.  He also 
reported being able to walk for more than 1/4 of a mile, being 
able to sit for 30-60 minutes.  He also reported severe flare-ups 
only every 5 to 6 months.  Moreoever, while there was objective 
evidence of guarding and tenderness, there was no spasm, atrophy, 
or weakness.  Thus, overall, although the Veteran's functional 
loss is moderate, all of the factors of functional loss discussed 
above simply do not cause favorable ankylosis of the 
thoracolumbar spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 
Vet. App. at 206.    

Under the current version of the Rating Schedule, as to 
incapacitating episodes under Diagnostic Code 5243, VA 
examinations and VA treatment records reflect no incapacitating 
episodes whatsoever.  While the Veteran reported three 
incapacitating episodes during the April 2006 VA examination and 
two incapacitating episodes during the May 2010 VA examination, 
there is no evidence in the treatment records of such 
incapacitating episodes or of any physician-prescribed bed rest.  
Significantly, the May 2010 VA examiner also noted that the 
reported incapacitating episodes were by history, with no 
objective evidence to support this history.  Overall, there is 
simply no evidence of bed rest prescribed by a physician to 
support the existence of any incapacitating episode due to IVDS.   

In summary, the Board finds that the preponderance of the 
evidence is against a disability rating in excess of 20 percent 
for the Veteran's service-connected post-operative 
hemilaminectomy L4-5.  38 C.F.R. § 4.3.  

The Board adds that there has never been an occasion since the 
effective date of his award when the Veteran's back disorder has 
exceeded the current rating assigned by the RO.  Thus, there is 
no basis for further "staging" of his rating.  See generally 
Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

Further, although it is possible to assign an extra-schedular 
evaluation, the Board finds no reason to refer the case to the 
Compensation and Pension Service to consider whether it is 
warranted.  In this case, there is no evidence of any 
hospitalization associated with the disability in question.  In 
addition, although the Board acknowledges that Veteran's 
disability has an impact on his employment, it finds no evidence 
that the Veteran's disability markedly interferes with his 
ability to work above and beyond that contemplated by his 
separate schedular rating.  See 38 C.F.R. § 4.1 (indicating that 
generally, the degrees of disability specified in the Rating 
Schedule are considered adequate to compensate for considerable 
loss of working time from exacerbations or illnesses 
proportionate to the severity of the several grades of 
disability).  In fact, the May 2010 VA examiner indicated that 
the Veteran's spine disability would not preclude sedentary 
employment.






ORDER

Service connection for bilateral hearing loss is denied.

A disability rating in excess of 20 percent for post-operative 
hemilaminectomy L4-5 is denied.




____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


